DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Declaration filed under 37 C.F.R. § 1.132
2.	The Declaration filed 1/20/2022 was received and reviewed by the Examiner.

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2012/0315548) in view of Kim (KR 10-2014-0083181) (original copy and machine translation provided; also cited in the IDS filed 5/31/2019 by Applicant with abstract and original copy) is withdrawn in view of the amendments filed, Applicant’s arguments, and the Declaration filed under 37 C.F.R. § 1.132.

Election/Restrictions
4.	Claims 1, 2, 4, and 15 are allowable. The restriction requirement of Groups 1-3, as set forth in the Office action mailed on 1/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group 3, claims 10-14 is withdrawn.  Claims 10-14, directed to a invention (secondary battery) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-9 remain withdrawn from consideration because the group does not require all the limitations of an allowable claim.
	Thus, this application is in condition for allowance except for the presence of claims 6-9 directed to an invention non-elected without traverse.  Accordingly, claims 6-9 have been cancelled.
	Furthermore, this this application is in condition for allowance except for the presence of claims 12 and 14, dependent claims of an invention/group (Group 3) non-elected without traverse, which are no longer within the scope of the allowable linking claim due to the amendments made [i.e., claim 12 is equivalent to now-cancelled claim 3; claim 14 is equivalent to now-cancelled claim 5].  Accordingly, claims 12 and 14 are cancelled.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
5.	Claims 1-2, 4, 10-11, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:  the amendments provided to independent claim 1 in view of Applicant’s arguments filed 3/17/2021 and the Declaration Under 37 C.F.R. § 1.132 are persuasive to establish the criticality of the Equation 1 range in the construct as presented.  Accordingly, the prior office rejection has been withdrawn.  An update of the prior art search did not produce any newly found references to remedy the deficiencies or provide any references closer to those already cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729